
	
		I
		112th CONGRESS
		2d Session
		H. R. 4395
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2012
			Mr. Lance introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  establish new procedures and requirements for the registration of cosmetic
		  product manufacturing establishments, the submission of cosmetic product and
		  ingredient statements, and the reporting of serious and unexpected cosmetic
		  product adverse events, and for other purposes.
	
	
		1.Short title and
			 references
			(a)Short
			 titleThis Act may be cited
			 as the Cosmetic Safety Amendments Act
			 of 2012.
			(b)References to
			 the federal food, drug, and cosmetic actExcept as otherwise specified, whenever in
			 this Act an amendment is expressed in terms of an amendment to a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
			2.Table of
			 contents
			
				Sec. 1. Short title and references.
				Sec. 2. Table of contents.
				Sec. 3. Registration of cosmetic manufacturing
				establishments.
				Sec. 4. Cosmetic and ingredient statement.
				Sec. 5. Serious and unexpected adverse event reporting for
				cosmetics.
				Sec. 6. Good manufacturing practice for cosmetics.
				Sec. 7. Tolerances for nonfunctional constituents in
				cosmetics.
				Sec. 8. Cosmetic ingredient review.
				Sec. 9. Cosmetic ingredient safety.
				Sec. 10. National cosmetic regulatory databank.
				Sec. 11. Cosmetic records inspection.
				Sec. 12. Rules of construction.
				Sec. 13. Conforming amendments.
				Sec. 14. National uniformity for cosmetics.
				Sec. 15. Importation.
				Sec. 16. Authorization of appropriations.
				Sec. 17. Effective dates.
			
		3.Registration of
			 cosmetic manufacturing establishmentsChapter VI is amended by adding at the end
			 the following:
			
				604.Registration of
				cosmetic manufacturing establishments
					(a)In
				general
						(1)The Secretary
				shall by regulation require that every domestic and foreign establishment
				engaged in the manufacture of a cosmetic intended to be marketed in the United
				States be registered with the Secretary within 60 days after beginning such
				manufacture. If a cosmetic is processed in more than one establishment,
				registration shall be required only for the establishment that performs the
				final portion of the manufacturing operation. The registration shall state the
				name of the company or other organization, the city, street address, State, and
				country of the establishment, and the title, email address, and telephone
				number for the office within the establishment that is responsible for
				submitting and maintaining the registration.
						(2)The Secretary
				shall establish and provide to the registrant a unique cosmetic establishment
				registration number within 15 business days after receiving the registration.
				Where more than one person registers the same manufacturing establishment, the
				Secretary shall provide only one unique establishment registration number for
				the establishment.
						(b)MaintenanceThe
				information required in a registration under subsection (a) or in an existing
				registration under subsection (e) shall be maintained as current and accurate
				by the registrant by withdrawing or amending the registration within 60 days
				after the information becomes no longer current and accurate.
					(c)ListThe
				Secretary shall compile and maintain an up-to-date and publicly available
				electronic list of establishments that are registered under this
				section.
					(d)DefinitionsFor
				purposes of this chapter the following definitions apply:
						(1)The term
				establishment is a place of business where a cosmetic is
				manufactured, without further processing outside or within the United
				States.
						(2)(A)The term domestic
				establishment means an establishment location in any State.
							(B)The term foreign
				establishment means an establishment location outside the States from
				which a cosmetic is exported to the United States.
							(3)A cosmetic shall
				not be considered to have undergone further processing for purposes of
				paragraph (1) solely on the basis that packaging or other labeling was added or
				that any similar activity of a de minimis nature was carried out with respect
				to the cosmetic.
						(e)ExemptionsRegistration
				under subsection (a) shall not be required for any establishment that as of the
				date of enactment of this section is registered as a cosmetic establishment
				under part 710 of title 21, Code of Federal Regulations.
					(f)Suspension of
				registration
						(1)In
				generalThe Secretary may suspend the registration of any
				facility under this section for a violation of this Act that presents a
				significant risk of serious adverse health consequences or death to
				humans.
						(2)Notice of
				suspensionSuspension of a registration under this section shall
				be preceded by—
							(A)notice to the
				establishment of the intent to suspend the registration; and
							(B)an opportunity for
				an informal hearing concerning the suspension.
							(3)ReinstatementA
				registration that is suspended under this section may be reinstated by the
				Secretary.
						(4)ProceduresThe
				Secretary shall by regulations establish procedures for the implementation of
				this subsection.
						(g)Cancellation of
				registration
						(1)In
				generalNot earlier than 10 days after providing notice under
				paragraph (2), the Secretary may cancel a registration under this section if
				the Secretary determines that the registration was not updated in accordance
				with this section or otherwise is not current and accurate.
						(2)Notice of
				cancellationCancellation shall be preceded by notice to the
				establishment of the intent to cancel the registration and the basis for such
				cancellation.
						(3)Timely update or
				correctionIf the registration for the establishment is updated
				or corrected no later than 7 days after notice is provided under paragraph (2),
				the Secretary shall not cancel the
				registration.
						.
		4.Cosmetic and
			 ingredient statementChapter
			 VI, as amended by section 3, is amended by adding at the end the
			 following:
			
				605.Cosmetic and
				ingredient statement
					(a)In
				generalThe Secretary shall by regulation require that every
				domestic and foreign establishment engaged in the manufacture of a cosmetic
				intended to be marketed in the United States submit to the Secretary, for each
				cosmetic manufactured in the establishment, within 60 days after beginning
				manufacture of the product, a cosmetic and ingredient statement
				containing—
						(1)the unique establishment registration
				number of the manufacturing establishment where the cosmetic is manufactured
				or, if the same cosmetic product is manufactured in more than one
				establishment, the unique establishment registration number of each
				establishment where it is manufactured;
						(2)the brand name or
				names for the cosmetic;
						(3)the applicable
				cosmetic category or categories for the cosmetic;
						(4)the ingredients in
				the cosmetic (in accordance with section 701.3 of title 21, Code of Federal
				Regulations, and using the name of each ingredient established under subsection
				(b), if any), in descending order of predominance by weight, except
				that—
							(A)flavors and
				fragrances may be designated as such; and
							(B)all variations in
				color, flavor, or fragrance may be included in one statement; and
							(5)the title, email
				address, and telephone number for the office within the establishment that is
				responsible for filing and maintaining the statement.
						The
				Secretary shall establish and provide to the person submitting the statement a
				unique cosmetic and ingredient statement number within 15 business days after
				receiving the statement.(b)Name of
				ingredientFor purposes of this section and cosmetic ingredient
				labeling under section 701.3 of title 21, Code of Federal Regulations, the name
				of a cosmetic ingredient shall be the name, if any, in the most recent edition
				of the International Cosmetic Ingredient Dictionary, unless the Secretary,
				after public notice and an opportunity for public comment, by regulation or
				guidance establishes a different name for the ingredient.
					(c)MaintenanceThe
				information required in a statement submitted to the Secretary under subsection
				(a) or in an existing statement under subsection (e)(1) shall be maintained as
				current and accurate by the person who filed the statement by withdrawing or
				amending the statement within 60 days after the information becomes no longer
				current and accurate, except that no amendment shall be required for a change
				in the order of predominance of the ingredients or for any other type or
				category of change for which the Secretary determines that the costs of
				amending the statement exceed the benefits.
					(d)ListThe
				Secretary shall compile and maintain an up-to-date and publicly available
				electronic list of cosmetics and ingredients for which statements are submitted
				under this section. A statement submitted pursuant to this section shall not be
				subject to disclosure under section 552 of title 5, United States Code. The
				Secretary may make publicly available information derived from such statements
				that discloses the names of ingredients used in cosmetic products and the
				number of cosmetic products in which a specific ingredient is used but may not
				make publicly available any information that relates to any ingredient that is
				exempt from public disclosure under section 720.8 of title 21, Code of Federal
				Regulations, or that discloses at what establishment a cosmetic is
				manufactured. At the request of the director of a State agency responsible for
				regulating the safety of cosmetics, the Secretary may disclose to such official
				confidential business and trade secret information contained in a statement and
				such official and other State employees who have access to such information
				shall then be subject to the provisions of section 301(j), subsection 552(b) of
				title 5, United States Code, and section 1905 of title 18, United States Code,
				with respect to such information.
					(e)ExemptionsSubmission
				of a statement under subsection (a) shall not be required for—
						(1)a cosmetic for
				which as of the date of enactment of this section a cosmetic ingredient
				statement has been submitted to the Secretary under part 710 of title 21, Code
				of Federal Regulations; or
						(2)a cosmetic
				ingredient exempt from public disclosure under section 720.8 of title 21, Code
				of Federal
				Regulations.
						.
		5.Serious and
			 unexpected adverse event reporting for cosmeticsChapter VI, as amended by sections 3 and 4,
			 is amended by adding at the end the following:
			
				606.Serious and
				unexpected adverse event reporting for cosmetics
					(a)In
				generalThe Secretary shall by regulation require that a domestic
				or foreign manufacturer, packer, or distributor whose name appears on the label
				pursuant to section 602(b)(1) of a cosmetic marketed in the United States
				submit to the Secretary under subsection (b) a report containing information
				received concerning a serious and unexpected adverse event in the United States
				allegedly associated with the use of the product.
					(b)Submission of
				reportsA serious and unexpected adverse event report shall be
				submitted to the Secretary no later than 15 business days after information
				concerning the adverse event is received at the place of business labeled on
				the product under section 602(b)(1).
					(c)ContentsNo
				such report shall be submitted unless the person submitting the report has been
				able to verify—
						(1)an identifiable
				patient;
						(2)an identifiable
				reporter;
						(3)a suspect cosmetic
				product; and
						(4)a serious and
				unexpected adverse event.
						The
				person submitting the report may include in the submission any additional
				pertinent information and may supplement the report with additional information
				at a later time.(d)Definitions
						(1)A serious adverse event is
				one that—
							(A)results in—
								(i)death;
								(ii)a
				life-threatening experience;
								(iii)inpatient
				hospitalization;
								(iv)a
				persistent and significant disability or incapacity; or
								(v)congenital anomaly
				or birth defect; or
								(B)requires, based on reasonable medical
				judgment, a medical or surgical intervention to prevent an outcome described
				under subparagraph (A).
							(2)An unexpected adverse event
				is one that is not identified in the current labeling for the cosmetic.
						(e)Rules of
				construction
						(1)A serious and
				unexpected adverse event report (including all information submitted in the
				initial report or added later) submitted to the Secretary under subsection (a)
				is—
							(A)a safety report
				under section 756 that is subject to the provisions of that section;
							(B)(i)a record about an
				individual under section 552a of title 5, United States Code; and
								(ii)a medical or similar file the
				disclosure of which would constitute a violation of section 552(b)(6) of such
				title 5, and shall not be publicly disclosed.
								(2)The submission of
				a serious and unexpected adverse event report in compliance with subsection (a)
				shall not constitute an admission that the cosmetic involved caused or
				contributed to the adverse event.
						(f)The label of a
				cosmetic shall bear the domestic telephone number through which the person
				whose name and place of business appear on the label may receive a report of a
				serious and unexpected adverse
				event.
					.
		6.Good
			 manufacturing practice for cosmeticsChapter VI, as amended by sections 3, 4,
			 and 5, is amended by adding at the end the following:
			
				607.Good
				manufacturing practices for cosmeticsThe Secretary shall, after public notice and
				an opportunity for public comment, by regulation establish good manufacturing
				practices for the methods used in, or the facilities or controls used for, the
				manufacture, processing, filling, or packaging of cosmetics. In issuing such
				regulations or guidance, the Secretary shall review international standards for
				cosmetic good manufacturing practices to ensure that such regulations or
				guidance are consistent, to the extent the Secretary determines practicable and
				appropriate, with such
				standards.
				.
		7.Tolerances for
			 nonfunctional constituents in cosmeticsChapter VI, as amended by sections 3, 4, 5,
			 and 6, is amended by adding at the end the following:
			
				608.Tolerances for
				nonfunctional constituents in cosmetics
					(a)In
				generalThe Secretary may on the Secretary’s own initiative, and
				shall in response to a petition submitted by an interested person, including a
				State, under subsection (b) or in accordance with the provisions under
				subsection (c), after public notice and an opportunity for public comment,
				establish by regulation or guidance a tolerance level for a nonfunctional
				constituent in cosmetics. For purposes of this section, a nonfunctional
				constituent in a cosmetic is any substance that is an ancillary part of
				an ingredient or the manufacturing process, has not been added as a separate
				substance, and serves no cosmetic function in the cosmetic. The Secretary shall
				establish such a tolerance at a level that is necessary for the protection of
				the public health using generally recognized principles of scientific risk
				assessment. In issuing such a regulation or guidance, the Secretary shall take
				into consideration the level that is reasonably achievable through good
				manufacturing practices and shall review tolerance levels for such
				nonfunctional constituent established by authoritative scientific or regulatory
				organizations to ensure that such regulation or guidance is consistent, to the
				extent the Secretary determines practicable and appropriate, with such other
				tolerance levels.
					(b)Procedure
						(1)(A)(i)If the review of a
				nonfunctional constituent is being conducted on the Secretary’s own initiative
				or under subsection (c), the Secretary shall initiate the proceeding by
				publishing in the Federal Register a proposed regulation or guidance. The
				Secretary shall provide 180 days for public comment.
								(ii)Not later than 180 days after the end of
				the period for public comment, the Secretary shall publish in the Federal
				Register a final regulation or guidance.
								(B)(i)If the review of a nonfunctional
				constituent is being conducted in response to a petition submitted by an
				interested person, the Secretary shall publish the petition in the Federal
				Register for public comment not later than 60 days after receipt of the
				petition. All appendices to the petition shall be made available on the
				Secretary’s website. The Secretary shall provide 180 days for public
				comment.
								(ii)Any such petition shall specify the
				nonfunctional constituent, the proposed tolerance level, and the scientific
				data and information on which the proposed tolerance level is based.
								(iii)Not later than 180 days after the
				end of the period for public comment, the Secretary shall publish in the
				Federal Register a proposed regulation or guidance for public comment. The
				Secretary shall provide 90 days for public comment.
								(iv)Not later than 90 days after the end
				of the period for public comment, the Secretary shall publish in the Federal
				Register a final regulation or guidance.
								(C)The Secretary may on the Secretary’s own
				initiative, and shall in response to a petition submitted by an interested
				person, reconsider any tolerance level established under subparagraph (A) or
				(B), using the same procedure established in this paragraph (1).
							(D)Any regulation or guidance, including any
				revised regulation or guidance, shall apply to cosmetics first shipped in
				interstate commerce beginning two years after the date of issue of the
				regulation or guidance, unless the Secretary determines, after public notice
				and an opportunity for public comment, that an earlier effective date is
				required to prevent serious adverse health consequences or death.
							(2)The failure of the Secretary to comply with
				any applicable time period requirement under paragraph (1) shall constitute
				final agency action for purposes of judicial review. If the court conducting
				such review determines that the Secretary has failed to comply with the
				requirement, the court shall order the Secretary to comply within a time period
				determined by the court to be appropriate, but in no event later than 90 days
				following the court’s order.
						(c)Priority
				listWithin 180 days after the date of enactment, the Secretary
				shall establish a publicly available electronic priority list of nonfunctional
				constituents in cosmetics for review under this section. The Secretary shall
				begin and complete a review of at least one such priority nonfunctional
				constituent every 365 days.
					(d)ApplicationA
				tolerance level established by the Secretary under this section shall apply in
				every
				State.
					.
		8.Cosmetic
			 ingredient reviewChapter VI,
			 as amended by sections 3, 4, 5, 6, and 7, is amended by adding at the end the
			 following:
			
				609.Cosmetic
				ingredient review
					(a)Panel’s
				recommendationThe Cosmetic
				Ingredient Review Expert Panel determination in an approved final report that a
				cosmetic ingredient—
						(1)is safe for use in cosmetic products
				without the need for specified conditions of use;
						(2)is safe for use in
				cosmetic products under specified conditions for use;
						(3)is not safe for
				use in a cosmetic product under any conditions of use;
						(4)requires more
				information in order to make a determination whether the ingredient is safe for
				use in a cosmetic product under any conditions of use; or
						(5)is the subject of
				any other type of determination by the Cosmetic Ingredient Review Expert Panel,
				shall be deemed to constitute a recommendation that the Secretary accept that
				determination for purposes of implementing and enforcing this chapter in
				accordance with the effective dates established under subsection (d).
						(b)Secretary’s
				determinationThe Secretary shall be deemed to accept that
				determination and recommendation unless the Secretary at any time determines,
				by regulation or guidance, after public notice and an opportunity for public
				comment, to make a different determination. A determination and recommendation
				described in subsection (a) that is deemed to be accepted by the Secretary
				shall be implemented and enforced by the Secretary by banning any use of any
				ingredient that does not conform to the specified safe conditions of use under
				subsection (a)(2) and any ingredient described under subsection (a)(3) or
				(4).
					(c)Proprietary
				dataThe determination described in subsection (a)(4) shall not
				apply to a person using the ingredient who has adequate safety substantiation
				and provides that substantiation to the Secretary as confidential business or
				trade secret information that shall not be publicly disclosed under section
				301(j) of this Act or sections 552(b)(4) of title 5 or 1905 of title 18, United
				States Code.
					(d)Effective
				datesSubsection (b) shall be effective—
						(1)three years after
				the date of enactment for ingredients that are the subject of an approved final
				report as of the date of enactment of this subsection; and
						(2)two years after
				the date of approval of the final report for ingredients that are the subject
				of an approved final report after the date of enactment of this
				subsection.
						(e)Secretary’s
				representativeThe Secretary shall appoint a representative who
				shall be a member of and shall participate in the deliberations of the Cosmetic
				Ingredient Review Expert Panel.
					(f)ApplicationA
				safety determination accepted or made by the Secretary under this section shall
				apply in every
				State.
					.
		9.Cosmetic
			 ingredient safetyChapter VI,
			 as amended by sections 3, 4, 5, 6, 7, and 8, is amended by adding at the end
			 the following:
			
				610.Cosmetic
				ingredient safety
					(a)In
				general
						(1)The Secretary may
				on the Secretary’s own initiative, and shall in response to a petition
				submitted by an interested person, including a State, under subsection (b) or
				in accordance with the provisions under subsection (c), evaluate the safety of
				any ingredient intended for use as or in a cosmetic product and, after public
				notice and an opportunity for public comment, establish by regulation or
				guidance the conditions, if any, under which the ingredient is safe for human
				use.
						(2)In evaluating the
				safety of any such ingredient, the Secretary shall apply generally recognized
				principles of scientific risk assessment and shall take into account—
							(A)the conditions of
				use recommended or suggested in the labeling;
							(B)any relevant
				safety evaluation conducted by the Cosmetic Ingredient Review Expert Panel;
				and
							(C)all relevant
				unpublished and published safety data and information, including human exposure
				during marketing.
							The
				Secretary shall determine the conditions for the use of the ingredient that are
				necessary for safe use, or that the ingredient is safe for use without the need
				for specified conditions of use, or that there are no conditions under which
				the ingredient can be safely used.(b)Procedure
						(1)(A)(i)If the review of an
				ingredient is being conducted on the Secretary’s own initiative or under
				subsection (c), the Secretary shall initiate the proceeding by publishing in
				the Federal Register a proposed regulation or guidance. The Secretary shall
				provide 180 days for public comment.
								(ii)Not later than 180 days after the end
				of the period for public comment, the Secretary shall publish in the Federal
				Register a final regulation or guidance.
								(B)(i)If the review of an
				ingredient is being conducted in response to a petition submitted by an
				interested person, the Secretary shall publish the petition in the Federal
				Register for public comment not later than 60 days after receipt of the
				petition. All appendices to the petition shall be made available on the
				Secretary’s website. The Secretary shall provide 180 days for public
				comment.
								(ii)Any such petition shall specify the
				ingredient, the uses for which the ingredient is intended, any proposed
				conditions of safe use, and the scientific data and information, including
				human exposure during marketing, on which the proposed conditions are
				based.
								(iii)Not later than 180 days after the
				end of the period for public comment, the Secretary shall publish in the
				Federal Register a proposed regulation or guidance for public comment. The
				Secretary shall provide 90 days for public comment.
								(iv)Not later than 90 days after the end
				of the period for public comment, the Secretary shall publish in the Federal
				Register a final regulation or guidance.
								(C)The Secretary may on the Secretary’s
				own initiative, and shall in response to a petition submitted by an interested
				person, reconsider any conditions for safe use established under subparagraph
				(A) or (B), using the same procedure established in this paragraph (1).
							(D)Any regulation or guidance, including
				any revised regulation or guidance, shall apply to cosmetics first shipped in
				interstate commerce beginning two years after the date of issuance of the
				regulation or guidance, unless the Secretary determines, after public notice
				and an opportunity for public comment, that an earlier effective date is
				required to prevent serious adverse health consequences or death.
							(2)The failure of the
				Secretary to comply with any applicable time period requirement under paragraph
				(1) shall constitute final agency action for purposes of judicial review. If
				the court conducting such review determines that the Secretary has failed to
				comply with the requirement, the court shall order the Secretary to comply
				within a time period determined by the court to be appropriate, but in no event
				later than 90 days following the court’s order.
						(c)Priority
				listWithin 180 days after the date of enactment, the Secretary
				shall establish a publicly available electronic priority list of cosmetic
				ingredients. The Secretary shall begin and complete a review of at least one
				such priority cosmetic ingredient every 365 days.
					(d)ApplicationA
				safety determination accepted or made by the Secretary under this section shall
				apply in every
				State.
					.
		10.National
			 cosmetic regulatory databankChapter VI, as amended by sections 3, 4, 5, 6, 7, 8, and 9, is amended by
			 adding at the end the following:
			
				613.National
				cosmetic regulatory databankIn order to consolidate all information
				pertaining to regulation of the safety of cosmetics in one place for use by
				State officials responsible for the regulation of cosmetics and by the general
				public, the Secretary shall establish and maintain in the Center for Food
				Safety and Applied Nutrition (or any successor organization of such Center) of
				the Food and Drug Administration an electronic National Cosmetic Regulatory
				Databank that shall contain the information submitted to the Secretary under
				sections 604, 605, and 606, and such other information pertaining to the
				regulation of cosmetics as the Secretary shall deem appropriate. Information in
				the National Cosmetic Regulatory Databank that is not subject to public
				disclosure under section 552 of title 5, United States Code, may be disclosed
				on request to the director of a State agency responsible for regulating the
				safety of cosmetics, and such official and other State employees who have
				access to such information shall then be subject to the provisions of section
				301(j), subsection 552(b) of title 5, United States Code, and section 1905 of
				title 18, United States Code, with respect to such information. Information
				available in the National Cosmetic Regulatory Databank shall not be subject to
				State laws on submission of that information, whether in the same or a
				different
				format.
				.
		11.Cosmetic records
			 inspectionChapter VI, as
			 amended by sections 3, 4, 5, 6, 7, 8, 9, and 10, is amended by adding at the
			 end the following:
			
				614.Cosmetic
				records inspectionIf the
				Secretary has a reasonable belief that a cosmetic product, and any other
				related cosmetic product that the Secretary reasonably believes is affected in
				the same manner, is adulterated and presents a threat of serious adverse health
				consequences or death to humans, each person who manufactures, processes,
				packs, distributes, receives, holds, or imports such article shall, at the
				request of an officer or employee duly designated by the Secretary, permit such
				officer or employee, upon presentation of appropriate credentials and a written
				notice to such person setting forth the basis for the Secretary’s belief, at
				reasonable times and within reasonable limits and in a reasonable manner, to
				have access to and copy records that are needed to assist the Secretary in
				determining whether the cosmetic product is adulterated and presents a threat
				of serious adverse health consequences or death to humans. The Secretary shall
				prevent the disclosure of trade secret or confidential information obtained by
				the Secretary pursuant to this section. This section does not extend to
				cosmetic product formulas, financial data, pricing data, personnel data,
				research data, or sales data other than shipment
				data.
				.
		12.Rules of
			 constructionChapter VI, as
			 amended by sections 3, 4, 5, 6, 7, 8, 9, 10, and 11, is amended by adding at
			 the end the following:
			
				615.Rules of
				construction
					(a)Cosmetic
				productsWhenever the term cosmetic or cosmetics is used in
				sections 604, 605, 606, or 607, it shall be deemed to refer only to a cosmetic
				product or cosmetic products. A cosmetic product that is subject to the caution
				legend in section 601(a) shall not be subject to the provisions of sections
				608, 609, or 610.
					(b)ContractorsA
				requirement for registration of a cosmetic establishment under section 604,
				submission of a cosmetic and ingredient statement under section 605, or
				submission of a serious and unexpected adverse event report for a cosmetic
				under section 606, may be satisfied by a person who contracts to perform that
				function for the person who is required to register or make the
				submission.
					(c)ExemptionsThe
				Secretary may, in the Secretary’s discretion, establish exemptions from the
				requirements in this title for the efficient and cost-effective implementation
				of these provisions.
					(d)SafetyFor
				purposes of chapter VI, a cosmetic shall be deemed to be safe if it does not
				present a risk of significant illness or injury to humans under the conditions
				of use recommended or suggested in the
				labeling.
					.
		13.Conforming
			 amendments
			(a)Section 301 is amended by adding at the end
			 the following:
				
					(aaa)The failure to register a cosmetic
				establishment required to be registered under section 604 or to maintain the
				registration current and accurate.
					(bbb)The failure to
				submit a cosmetic and ingredient statement required under section 605 or to
				maintain the statement current and accurate.
					(ccc)The failure to
				submit a serious and unexpected adverse event report or to include on a label
				the domestic telephone number through which a report of a serious and
				unexpected adverse event may be received, as required under section 606.
					(ddd)The failure to
				comply with cosmetic good manufacturing practices established under section
				607.
					(eee)The failure to
				comply with a tolerance for a nonfunctional constituent in cosmetics
				established under section 608.
					(fff)The failure to
				comply with a determination with respect to the safety of a cosmetic ingredient
				under section 609 or section 610.
					(ggg)For a cosmetic
				product that is being imported or offered for import, the failure of the
				importer to present both the unique cosmetic establishment registration number
				established by the Secretary under section 604(a) and the unique cosmetic and
				ingredient statement number established by the Secretary under section
				605(a).
					.
			(b)Section 301(j) is amended by inserting
			 605, 609, 613, after 573,.
			14.National
			 uniformity for cosmeticsSection 752 is amended—
			(1)by amending the
			 section heading to read as follows: National uniformity for cosmetics;
			(2)in subsection (b),
			 by inserting or (f) after subsection (a);
			 and
			(3)by adding at the
			 end the following:
				
					(f)Cosmetic
				safety
						(1)In
				generalSubject to paragraphs (2) and (3), no State or political
				subdivision of a State may establish or continue in effect any law, regulation,
				order, or other requirement relating to cosmetic constituents, cosmetic
				ingredients, or cosmetic products—
							(A)that is different
				from, in addition to, or otherwise not identical to, the provisions of chapter
				VI and the requirements and determinations established or accepted by the
				Secretary thereunder; or
							(B)relating to
				registration, listing, or fees for establishments, products, ingredients, or
				constituents, or to submission of reports.
							(2)State
				petitionsNot later than 180 days after the date of the enactment
				of this subsection, a State may petition the Secretary under section 609 or 610
				to establish as a national standard a tolerance for a nonfunctional constituent
				or a safety requirement for a cosmetic ingredient that exists in a State law or
				a duly promulgated State regulation that is effective on the date of enactment
				of this subsection. Pending completion of the process established under section
				608 or 610, the State requirement shall remain in effect for that State. Upon
				completion of the process established under section 608 or 610, the final
				regulation or guidance published by the Secretary in the Federal Register shall
				be the national safety standard for the constituent or ingredient.
						(3)Requirements
				adopted by State public initiative or referendumThis subsection
				shall not apply to a State requirement adopted by a State public initiative or
				referendum enacted prior to the enactment of this
				subsection.
						.
			15.ImportationSection 801(a) is amended by adding at the
			 end the following:
			
				If a cosmetic product is being imported or
				offered for import into the United States and the importer does not present
				both the unique cosmetic establishment registration number established under
				section 604 and the unique cosmetic and ingredient statement number established
				under section 605, or the registration number or statement number is not
				correct and accurate, the cosmetic product shall be denied
				entry.
				.
		16.Authorization of
			 appropriationsChapter VI, as
			 amended by sections 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12, is amended by adding
			 at the end the following:
			
				616.Authorization
				of appropriationsTo carry out
				this chapter and section 752, there is authorized to be appropriated
				$11,700,000 for each of fiscal years 2014 through 2018. The Secretary shall
				annually allocate for personnel and functions for the regulation of cosmetics
				during the period of such fiscal years at least $11,700,000 out of the total
				funds appropriated for the Food and Drug Administration, 10 full-time
				equivalent personnel in the Office of Regulatory Affairs, and 1 full-time
				equivalent lawyer in the Office of Chief
				Counsel.
				.
		17.Effective
			 dates
			(a)Sections 3, 4, 5,
			 6, and 15 of this Act shall be effective on the later date of—
				(1)one year after the
			 Secretary of Health and Human Services promulgates final regulations or
			 guidance implementing these sections; or
				(2)one year after the
			 Secretary of Health and Human Services publishes a notice in the Federal
			 Register determining that an effective electronic system has been established
			 and is operational for the submission of cosmetic manufacturing establishment
			 registrations, cosmetic and ingredient filings, reports of serious and
			 unexpected cosmetic adverse events, good manufacturing practices for cosmetics,
			 and the National Cosmetic Regulatory Databank.
				(b)The remaining
			 sections of this Act shall be effective on the date of the enactment of this
			 Act.
			
